Exhibit 1.2 MANAGEMENT’S REPORT TO THE SHAREHOLDERS The preparation of the accompanying consolidated financial statements in accordance with accounting principles generally accepted in Canada with a reconciliation to generally accepted accounting principles in the United States is the responsibility of management. Management is responsible for the integrity and objectivity of the financial statements. Where necessary, the financial statements include estimates, which are based on management’s informed judgments. Management has established systems of internal controls, which are designed to provide reasonable assurance that transactions are authorized, assets are safeguarded and financial records are properly maintained to provide reliable information for the preparation of financial information. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and internal control. It exercises its responsibilities primarily through the Audit Committee, whose members are non-management directors. The Audit Committee has reviewed the consolidated financial statements with management and the auditors and has reported to the Board of Directors who have approved the consolidated financial statements. Deloitte & Touche LLP are the independent registered chartered accountants of Sonde Resources Corp. The auditors have audited the consolidated financial statements as at and for the year ended December 31, 2010 in accordance with Canadian generally accepted auditing standards and the standards established by the Public Company Accounting Oversight Board (United States) to enable them to express an opinion on the fairness of the presentation of the financial statements in accordance with Canadian generally accepted accounting principles. (Signed) “Jack Schanck” Jack Schanck Chief Executive Officer Calgary, Canada March 25, 2011 2010 FS Page 1 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors and Shareholders of Sonde Resources Corp.: We have audited the accompanying consolidated financial statements of Sonde Resources Corp. and subsidiaries (the “Company”), which comprise the consolidated balance sheets as at December 31, 2010 and December 31, 2009, and the consolidated statements of operations, comprehensive loss and deficit, and cash flows for the years then ended, and the notes to the consolidated financial statements. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Sonde Resources Corp. and subsidiaries as at December 31, 2010 and December 31, 2009, and the results of their operations and cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Emphasis of Matter We draw your attention to Note 4 to the consolidated financial statements which describe the adoption of Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 1582 “Business Combinations”, CICA Handbook Section 1601 “Consolidated Financial Statements” and CICA Handbook Section 1602 “Non-Controlling Interests”. Our opinion is not qualified in respect of this matter. Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which indicates that the Company incurred a net loss of $98.0 million during the year ended December 31, 2010 (2009 -$53.3 million), negative cash flows from operations of $1.8 million (2009 - $24.3 million) and had an accumulated deficit of $208.4 million as at December 31, 2010. These conditions, along with other matters as set forth in Note 1(c) indicate the existence of a material uncertainty that may cast significant doubt about the Company’s ability to continue as a going concern. 2010 FS Page 2 Other Matters We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 25, 2011 expressed an unqualified opinion on the Company’s internal control over financial reporting. (Signed) Deloitte & Touche LLP Independent Registered Chartered Accountants Calgary, Canada March 25, 2011 2010 FS Page 3 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors and Shareholders of Sonde Resources Corp.: We have audited the internal control over financial reporting of Sonde Resources Corp. and subsidiaries (the “Company”) as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed by, or under the supervision of, the company's principal executive and principal financial officers, or persons performing similar functions, and effected by the company's board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements of the Company as at and for the year ended December 31, 2010 of the Company and our report dated March 25, 2011 expressed an unqualified opinion on those financial statements and contained emphasis of matter paragraphs regarding changes in accounting policies and material uncertainties that may raise significant doubt about the Company’s ability to continue as a going concern. (Signed) Deloitte & Touche LLP Independent Registered Chartered Accountants Calgary, Canada March 25, 2011 2010 FS Page 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Sonde Resources Corp. (formerly Canadian Superior Energy Inc.) We have audited the consolidated statement of operations, comprehensive loss, and deficit and cash flows of Sonde Resources Corp. (formerly Canadian Superior Energy Inc.) (the “Company”) for the year ended December 31, 2008.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and the results of its operations and its cash flows for the year ended December 31, 2008 in conformity with Canadian generally accepted accounting principles. (Signed) Meyers Norris Penny LLP Independent Registered Public Accounting Firm Calgary, Canada April 29, 2009 (except as to Note 6 which is as of March 25, 2011) 2010 FS Page 5 SONDE RESOURCES CORP. CONSOLIDATED BALANCE SHEETS As at December 31 (CDN$ thousands) Assets (note 9) Current Cash and cash equivalents 2,649 3,305 Restricted cash (note 2) 1,364 Accounts receivable 7,147 11,340 Prepaid expenses and deposits 1,686 3,185 Assets of discontinued operations (note 6) 104,299 23,819 115,781 43,013 Long term portion of prepaid expenses and deposits 555 878 Property, plant and equipment, net (notes 6, 8) 152,085 158,204 Assets of discontinued operations (note 6) 89,737 268,421 291,832 Liabilities Current Accounts payable and accrued liabilities 18,126 26,443 Mariner swap liability (note 19) 12,433 Stock unit awards (notes 13, 17) 530 55 Revolving credit facility (note 9) 20,251 24,067 Convertible preferred shares (note 10) 14,797 Liabilities of discontinued operations (note 6) 15,212 1,793 81,349 52,358 Convertible preferred shares (note 10) 15,301 Asset retirement obligations (note 11) 13,802 12,591 Liabilities of discontinued operations (note 6) 1,387 95,151 81,637 Contingencies and commitments(note 19) Going concern(note 1) Shareholders' Equity Share capital (note 13) 339,183 280,561 Equity portion of preferred shares (note 10) 12,682 1,969 Warrants(note 13) 303 76 Contributed surplus (note 13) 29,452 26,923 Deficit ) ) 173,270 210,195 268,421 291,832 See accompanying notes to the audited consolidated financial statements On behalf of the Board, (Signed) “Jack Schanck”(Signed) “Kerry Brittain” Jack SchanckKerry Brittain Director and Chief Executive Officer Director 2010 FS Page 6 SONDE RESOURCES CORP. CONSOLIDATED STATEMENT OF OPERATIONS, COMPREHENSIVE LOSS AND DEFICIT For the years ending December 31 (CDN$ thousands, except per share amounts) Revenue and other income Petroleum and natural gas sales Transportation Royalties Gain on financial instrument (notes 17, 18) Interest and other income Expenses Operating General and administrative Depletion, depreciation and accretion Ceiling test impairment (note 8) Stock based compensation (note 13) Bad debt expense Interest on preferred shares Interest on credit facility Foreign exchange (gain) loss Loss on abandonment (note 11) Loss on exchange of preferred shares (note 10) Restructuring costs (note 2) Interest on creditor claims and receiver advances (note 2) Goodwill impairment (note 7) Loss before income taxes from continuing operations Part VI.1 tax on preferred share dividends Future income tax recovery (note 12) Net loss from continuing operations Net income (loss) from discontinued operations (note 6) Net loss and comprehensive loss Deficit, beginning of year Incremental equity on exchange of preferred shares (note 10) Deficit, end of year Basic and diluted loss per share from continuing operations (note 13) Basic and diluted income (loss) per share from discontinued operations (note 13) Basic and diluted loss per share (note 13) See accompanying notes to the audited consolidated financial statements 2010 FS Page 7 SONDE RESOURCES CORP. CONSOLIDATED STATEMENT OF CASH FLOWS For the years ending December 31 (CDN$ thousands) Cash provided by (used in): Operating Net loss Items not involving cash: Depletion, depreciation and accretion Stock based compensation Ceiling test impairment Impairment on assets held for sale (note 6) Unrealized foreign exchange loss (gain) Loss on abandonment Loss on exchange of preferred shares Accretion expense on preferred shares Share dividends paid on preferred shares Future income tax recovery Gain on corporate acquisition Gain on asset disposition Loss on investment Shares received for interest on bridge facility Unrealized gain on financial instruments Forfeiture of Nova Scotia offshore term deposits Goodwill impairment Asset retirement expenditures Changes in non-cash working capital (note 15) Financing Issue of common shares, net of share issue costs Exercise of stock unit awards Revolving credit facility repayments Revolving credit facility advances Changes in non-cash working capital (note 15) Investing Exploration and development expenditures Change in restricted cash Issue of Nova Scotia offshore term deposits Acquisitions, net of cash and working capital acquired (note 7) Cash proceeds from acquisition (note 6) Proceeds from disposition (note 6) Change in non-cash working capital (note 15) Decrease in cash and cash equivalents Cash and cash equivalents, beginning of year Effect of foreign exchange on cash and cash equivalents Cash and cash equivalents, end of year See accompanying notes to the audited consolidated financial statements 2010 FS Page 8 SONDE RESOURCES CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 (all tabular amounts in CDN$ thousands, except where otherwise noted) 1. Nature of operations and basis of presentation a) Nature of operations Sonde Resources Corp. (formerly Canadian Superior Energy Inc.)(“Sonde” or the “Company”) is a Calgary, Alberta; Canada based diversified global energy company engaged in the exploration and production of oil and natural gas. The Company’s operations are located in Western Canada and North Africa. The Company is currently in the process of selling, in separate transactions, its operations offshore the Republic of Trinidad and Tobago (“Trinidad and Tobago”) and Liberty Natural Gas LLC (“Liberty”), a wholly owned subsidiary of the Company which has been involved in the development of a proposed liquefied natural gas project (the “LNG Project”) in U.S. federal waters offshore the state of New Jersey (Note 6). b) Basis of presentation The Company’s consolidated financial statements have been prepared using Canadian generally accepted accounting principles (“Canadian GAAP”) which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting periods. On June 3, 2010, the Company’s shareholders approved the consolidation of the Company’s outstanding shares on a five for one basis effective on the close of business June 4, 2010. The effect of the consolidation was to reduce to one-fifth the number of common shares, warrants, stock options and stock unit awards outstanding. The number of shares into which the preferred shares are convertible were also reduced to one-fifth. In addition, the conversion price of the preferred shares, the weighted average exercise price and fair value per options, warrants and stock unit awards have been adjusted to five times the pre-consolidation prices. All share and per share amounts included in these financial statements have been adjusted retroactively for the consolidation. c) Going concern These consolidated financial statements have been prepared on a going concern basis. The going concern basis assumes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business. As at and for the year ended December 31, 2010, the Company had net losses of $98.0 million (December 31, 2009 - $53.3 million), negative cash flows from operations of $1.8 million (December 31, 2009 - $24.3 million) and had an accumulated deficit of $208.4 million (December 31, 2009 - $99.3 million).Whether and when the Company can complete the disposition of its Trinidad and Tobago assets (see Note 6(a)) is uncertain. This uncertainty may cast significant doubt about the Company’s ability to continue as a going concern. If the Trinidad and Tobago asset deal does not close, the Company intends to finance future Western Canada capital expenditures, to the extent it can, with existing cash flow and available debt capacity. In addition, the Company has limited its North Africa activities in compliance with the political issues and Libyan sanctions (See Note 19(c)(iii)) as required.In addition, the Company will limit other expenditures during the interim period pending the final approval of the sale. The Company will work with a combination of strategic investors and/or public and private debt and equity markets to source funding.Public and private debt and equity markets may not be accessible now or in the foreseeable future and, as such, the Company’s ability to obtain financing cannot be predicted with certainty at this time. Without access to financing, the Company may not be able to continue as a going concern. These consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern, and these adjustments may be material. 2010 FS Page 9 2. Creditor protection and Plan of Arrangement On March 5, 2009, the Company made an application for protection under the Companies’ Creditors Arrangement Act (“CCAA”) and an Initial Order was granted by the Court of Queen’s Bench of Alberta (the “Court”) for creditor protection. Pursuant to the Initial Order, the Company received approval to continue to undertake various actions in the normal course in order to maintain stable and continuing operations during the CCAA proceedings. In addition to the Initial Order, on February 11, 2009, Deloitte & Touche Inc. was appointed Interim Receiver (the “Receiver”) of the Company’s participation interest in Block 5(c) Trinidad and Tobago pursuant to a court order granted by the Court. The Receiver assumed temporary operatorship of the Block 5(c) Trinidad and Tobago properties. This interim receivership had no effect on the creditors subject to the CCAA Initial Order. On May 22, 2009, the Court established a claims procedure to determine all claims against the Company. The claims bar date expired on June 23, 2009 and the Company issued Notices of Acceptances or Rejections with respect to each claim submitted in the claims procedure by July 14, 2009. Subsequently, on July 31, 2009, the Court established a process for dealing with claims that were filed after the June 23, 2009 claims bar date. On August 17, 2009, the Company filed with the Court a Plan of Arrangement (the “Plan”). The purpose of the Plan was to affect a compromise and settlement of all affected claims in order to allow the Company to restructure its affairs for the benefit of all stakeholders, with a view to expediting the recovery of amounts owed to obtain payment in full for the affected creditors. On July 10, 2009, the Court approved an Arrangement Agreement contemplating a plan wherein the Company would acquire all the issued and outstanding shares of Challenger Energy Corp. (“Challenger”) by the issuance of 0.102 shares of the Company in exchange for each share of Challenger. On September 9, 2009, an Annual and Special meeting of the Company’s shareholders was held at which time the shareholders voted in favour of the Arrangement Agreement. The shareholders of Challenger approved the Arrangement Agreement on August 7, 2009. On September 11, 2009, the creditors approved the Plan under CCAA. On September 14, 2009, the Plan was sanctioned by the Court. The Plan was implemented following the various transactions that were completed on September 15, 2009. Accordingly, the Company emerged from CCAA protection. Total claims plus interest accepted and paid by the Company after the Plan implementation date was $81.2 million. Upon emerging from CCAA, the Court Appointed Monitor (the “Monitor”) maintained a disputed claim balance on behalf of the Company. At December 31, 2010 all such disputed claims have been settled. All remaining balances held in trust were released by the Monitor to the Company. 2010 FS Page 10 3. Summary of accounting policies These consolidated financial statements are stated in Canadian dollars and have been prepared in accordance with Canadian GAAP. The impact of material differences between Canadian GAAP and generally accepted accounting principles in the United States (“U.S. GAAP”) on the consolidated financial statements are disclosed in Note 20. (a) Principles of consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary companies.All intercompany accounts and transactions have been eliminated. (b) Cash and cash equivalents Cash and cash equivalents consist of balances with banks and investments in highly liquid short-term deposits with a maturity date, at date of issue, of less than ninety days. (c) Measurement uncertainty The timely preparation of the consolidated financial statements requires that management make estimates and assumptions, and use judgment regarding assets, liabilities, revenues and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the consolidated financial statements. Accordingly, actual results may differ from estimated amounts as future confirming events occur. Significant estimates used in the preparation of the financial statements include, but are not limited to, asset retirement obligations, stock based compensation, convertible preferred shares, valuation of property, plant and equipment and depreciation, depletion and amortization, purchase price allocation, income taxes and estimates of oil and gas reserves. (d) Property, plant and equipment (i) Capitalized costs The Company is engaged in the acquisition, exploration, development and production of oil and gas in Canada, Trinidad and Tobago, and North Africa. The Company was also engaged in the LNG Project in the United States. The Company’s property, plant and equipment does not include costs associated with discontinued operations for Trinidad and Tobago and the LNG Project (Note 6). The Company follows the full-cost method of accounting for oil and gas operations whereby all costs relating to the acquisition of, exploration for and development of oil and gas reserves are capitalized.Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling both productive and nonproductive wells, costs of production equipment and overhead charges related to acquisition, exploration and development activities. All costs incurred in relation to the Company’s international projects are considered to be in the preproduction stage and have been capitalized. Proceeds received from disposals of properties and equipment are credited against capitalized costs unless the disposal would alter the rate of depletion and depreciation by more than 20%, in which case a gain or loss on disposal is recorded. 2010 FS Page 11 3. Summary of accounting policies (continued) (ii) Depletion and depreciation Depreciation and depletion of producing oil and gas properties is recorded based on units of production.Unit rates are computed for unamortized exploration drilling and development costs using proved developed reserves before royalties and for unamortized leasehold costs using all proved reserves.Proved reserves are estimated by independent engineers and are subject to future revisions based on availability of additional information. Costs of acquiring and evaluating unproved properties are initially excluded from depletion calculations.These unevaluated properties are assessed periodically to ascertain whether impairment has occurred.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion. For depletion and depreciation purposes, relative volumes of natural gas production and reserves are converted at the energy equivalent conversion rate of six thousand cubic feet of natural gas to one barrel of crude oil. Corporate assets are depreciated on a declining balance basis over its estimated useful life at rates varying from 20% to 100%. (iii) Ceiling test The Company performs a quarterly two-stage ceiling test. Impairment is recognized if the carrying value of the oil and gas assets less accumulated depletion and the lesser of cost and fair value of unproven properties exceeds the estimated future net cash flows from proved oil and gas reserves, on an undiscounted basis, using forecast prices and costs. If impairment is recognized, the Company will measure the amount of the impairment by comparing the carrying value of the oil and gas assets less accumulated depletion and the lesser of cost and fair value of unproven properties to the estimated net present value of future net cash flows from proved plus probable reserves. Any impairment is included in the statement of operations for the respective year. (e) Joint ventures The Company’s exploration and development activities related to oil and gas are conducted jointly with others, which may include related parties (Note 16). The accounts reflect only the Company’s proportionate interest in such activities. (f) Income taxes The Company follows the asset and liability method of accounting for future income taxes.Under this method, future income tax assets and liabilities are recorded based on temporary differences between the carrying amount of balance sheet items and their corresponding tax bases.In addition, the future benefits of income tax assets, including unused tax losses, are recognized, subject to a valuation allowance, to the extent that it is more likely than not that such future benefits will ultimately be realized.Future income tax assets and liabilities are measured using substantively enacted tax rates and laws expected to apply when the tax liabilities or assets are to be either settled or realized. (g) Revenue recognition Revenue from the sale of natural gas, oil and natural gas liquids is recognized based on volumes delivered to customers at contractual delivery points and rates.The costs associated with the delivery, including operating and maintenance costs, transportation, and production-based royalty expenses are recognized in the same period in which the related revenue is earned and recorded. (h) Flow-through shares The Company, from time to time, issues flow-through shares to finance a portion of its oil and gas exploration activities.The exploration and development expenditures funded by flow-through shares are renounced to subscribers in accordance with the Income Tax Act (Canada).The estimated value of the tax pools foregone is reflected as a reduction in share capital with a corresponding increase in the future income tax liability at the time the relevant expenditures are renounced. 2010 FS Page 12 3.
